C. A. 10th Cir. [Certiorari granted, ante, p. 1118.]' The order granting the petition for writ of certiorari is amended to read as follows:
Certiorari granted limited to the following question: ‘Whether, in reserving to the United States ‘coal’ in lands patented under the 1909 and 1910 Coal Land Acts, 30 U. S. C. §§81, 83-85, while passing the surface land and all other minerals (including natural gas) to the patentee, Congress reserved only the solid rock fuel commonly known as ‘coal/ but not natural gas in coal formations?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 5, 1999. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 2, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 16,1999. This Court’s Rule 29.2 does not apply.
Justice Breyer took no part in the consideration or decision of this petition.